Citation Nr: 1810049	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-21 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits on behalf of the appellant during the Veteran's period of incarceration from March [REDACTED], 2006 to December [REDACTED], 2007.


REPRESENTATION

Appellant and Veteran represented by:   The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1975.  The appellant is his spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO denied the appellant's claim for an apportionment of the Veteran's benefits during his period of incarceration from March [REDACTED], 2006 to December [REDACTED], 2007.

In September 2016, the Board remanded this matter to schedule a Board hearing before a Veterans Law Judge (VLJ).

The appellant and the Veteran testified before the undersigned VLJ at a January 2017 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.


FINDING OF FACT

The appellant had individual need during the Veteran's incarceration for the conviction of a felony from March [REDACTED], 2006 to December [REDACTED], 2007.



CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's compensation benefits on behalf of the appellant during the Veteran's period of incarceration from March [REDACTED], 2006 to December [REDACTED], 2007 have been met.  38 U.S.C. § 5307(c) (2012); 38 C.F.R. §§ 3.452(a), 3.665 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal concerns whether the appellant is entitled to a benefit provided under 38 U.S.C. Chapter 53, specifically an apportionment of the Veteran's VA benefits.  The statutes governing VA notice and assistance in a claim for compensation and pension benefits do not apply to claims for benefits provided under 38 U.S.C. Chapter 53.  See 38 U.S.C. §§ 5103, 5103A, 5307 (2012); 38 C.F.R. § 3.159 (2017); Sims v. Nicholson, 19 Vet. App. 453 (2006).  Nevertheless, VA regulations impose special procedural requirements for simultaneously contested claims, including claims for apportionment.  38 U.S.C. § 7105A (b) (2012); 38 C.F.R. § 19.102 (2017).  

In this case, however, the claim for apportionment has not been contested, as both the Veteran and the appellant have expressed their desire that the appellant receive an apportionment of the Veteran's VA disability benefits during his period of incarceration.  As such, the Board finds that any failure to follow all contested claims procedures in this case is harmless.  

A veteran's benefits may be apportioned if the veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452 (a).  When a veteran is not residing with his or her spouse, all or any part of the compensation benefits payable may be apportioned as may be prescribed by the Secretary of VA.  38 U.S.C. § 5307 (c).
As applicable to this case, any person incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony will not receive compensation in excess of specified amounts.  See 38 C.F.R. § 3.665(a).  If a veteran is rated 20 percent disabled or more, then the veteran will receive compensation payable under 38 U.S.C. § 1114(a) (2012), or the equivalent of a 10 percent rating.  See 38 C.F.R. § 3.665(d)(1).  If a veteran is rated at less than 20 percent, then the veteran will receive one-half the rate of compensation payable under 38 U.S.C. § 1114(a).  See 38 C.F.R. § 3.665(d)(2).

All or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children, and dependent parents on the basis of individual need.  38 C.F.R. § 3.665(e).  In determining individual need, consideration is given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  Id. 

When a veteran is incarcerated for a period in excess of 60 days for conviction of a felony, his compensation must be reduced, for the period beginning on the sixty-first day of such incarceration.  38 U.S.C. § 5313 (a)(1) (2012); see also 38 C.F.R. § 3.665(a).  VA is required to inform the person whose benefits are subject to this reduction of the rights of the person's dependents to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration.  38 C.F.R. § 3.665(a).  The term "release from incarceration" includes participation in a work release or halfway house program, parole, and completion of sentence.  38 C.F.R. § 3.665(b).

The current appeal stems from a claim of entitlement to an apportionment of the Veteran's compensation benefits during a period of incarceration for a felony from March [REDACTED], 2006 to December [REDACTED], 2007.  In a November 2007 letter, the Veteran was notified that his benefits were reduced in accordance with 38 C.F.R. § 3.665, effective May 8, 2006.  At that time, his total monthly VA compensation benefits (prior to reduction due to incarceration) was $954.  Effective on December 1, 2006, his total monthly VA compensation benefits (prior to reduction) was $984.  Also, effective on December 1, 2007, his total VA compensation benefits (prior to reduction) was $1,006.   He was also notified in the November 2007 letter that his benefits could be resumed upon his release from incarceration and that his dependents may be entitled to an apportioned share of his compensation benefits while he was incarcerated.

In June 2008, the appellant requested an apportionment of the Veteran's compensation benefits during his period of incarceration from March [REDACTED], 2006 to December [REDACTED], 2007 (See June 2008 "Statement in Support of Claim" form (VA Form 21-4138)).  During his period of incarceration, the Veteran was being provided for at the penal institution, and any amount apportioned to the appellant would not cause him undue hardship as he was not personally due this payment.  His claims file includes a March 2006 "Financial Status Report" form (VA Form 5655) on which the appellant reported that her monthly income was approximately $600 ($650 with $50 in deductions), that her monthly expenses were approximately $658, and that her liquid assets (cash in the bank and cash on hand) was approximately $2,040.

During the January 2017 hearing, the appellant reported that the income and expenses that she had reported on the March 2006 VA Form 5655 were inaccurate.  At that time, she had been employed on a part time basis earning approximately $10 per hour.  She was only able to work part time because she was supporting and raising her two grandchildren and also living with her ill mother.  Although her monthly gross income was accurately reported as being approximately $650, she had underestimated her deductions at only $50 and the $600 monthly net income on the March 2006 form was erroneous.  Rather, her actual net monthly income was approximately $360.  In addition, her monthly expenses (e.g., property taxes, homeowner's insurance, home repairs, food, utilities, car expenses, clothes, school supplies) were approximately $1,728.  During the Veteran's incarceration, the appellant relied heavily upon credit cards to make up the difference between her income and expenses and she incurred interest of approximately $500 per month.

The above evidence reflects that the appellant's expenses significantly exceeded her income during the Veteran's period of incarceration and that this would still be the case even with the addition of the Veteran's full VA compensation benefits.  Moreover, the appellant was only able to work part time because she was caring for her two grandchildren and her mother who was ill.  In light of the above information and the Veteran's support of apportionment for the appellant, the Board finds that a full apportionment is warranted.  Hence, an apportionment of the Veteran's compensation benefits on behalf of the appellant during the Veteran's period of incarceration from March [REDACTED], 2006 to December [REDACTED], 2007 is granted.


ORDER

Entitlement to a full apportionment of the Veteran's compensation benefits on behalf of the appellant during the Veteran's period of incarceration from March [REDACTED], 2006 to December [REDACTED], 2007 is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


